Citation Nr: 1504460	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for degenerative joint disease (DJD) other than of the lumbar spine.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for diabetes mellitus, type II (DM).

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980 and February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an October 2010 rating decision from the VA RO in St. Paul, Minnesota.  The case is currently under the jurisdiction of the St. Paul RO.

In October 2012, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the RO adjudicated the claim for DJD of the lumbar spine as part of the broader DJD claim.  The RO did not address the issue of new and material evidence for the low back.  However, despite the RO's actions, the Board must consider whether new and material evidence has been submitted to reopen this claim before taking jurisdiction over the underlying service connection claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  The issues have been recharacterized above.

The issues of entitlement to service connection for DJD other than of the lumbar spine, residuals of a head injury, DM, and an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1988, the Veteran's claim of entitlement to service connection for residuals of a right ankle injury was denied on the basis that there was no evidence of a currently diagnosed right ankle disorder.

2.  Evidence submitted subsequent to the RO's November 1988 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability.

3.  The Veteran's currently diagnosed chronic right ankle strain had its onset during his active service.

4.  In an unappealed rating decision dated in November 1988, the Veteran's claim of entitlement to service connection for a back condition was denied on the basis that there was no evidence of a currently diagnosed back disorder.

5.  Evidence submitted subsequent to the RO's November 1988 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

6.  The Veteran's currently diagnosed chronic strain and degenerative changes of the lumbar spine is at least as likely as not the result of his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision denying service connection for residuals of a right ankle injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right ankle disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Chronic right ankle strain was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

4.  The November 1988 rating decision denying service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Chronic strain and degenerative changes of the lumbar spine was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's petitions to reopen and claims for service connection for right ankle and low back disabilities are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims for service connection for residuals of a right ankle disability and a back condition were denied in a November 1988 rating decision, as the evidence did not show a currently diagnosed right ankle or low back disorder.  The Veteran did not appeal this rating decision or submit new evidence within one year of this rating decision.  The November 1988 rating decision is the final prior denial of the right ankle and low back claims.

Subsequent to the November 1988 rating decision, the Veteran was afforded a VA examination in September 2010.  The VA examiner diagnosed the Veteran with a traumatic injury to the right ankle with chronic strain and a traumatic injury to the lumbosacral spine with chronic strain and degenerative changes at L3-L5.  These diagnoses satisfy the low threshold requirement for new and material evidence and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The September 2010 VA examiner also opined that the Veteran's current right ankle disability was the result of his right ankle sprain in service.  He further opined that the Veteran's current low back disability was the result of his limp due to his right ankle disability.  He explained that the inservice right ankle injury was fairly severe and that the Veteran's subsequent intermittent right ankle pain and pathology was at least as likely as not a continuation of the original inservice injury.  This is supported by a March 2007 VA treatment record that also indicates the Veteran's right ankle problems are probably due to his inservice injury.  With regard to the low back, he highlighted the Veteran's limp and explained it was at least as likely as not that the Veteran's limp from his right ankle injury caused or aggravated his lumbar spine condition.

The Board notes that there is an April 2011 opinion, from a different physician, that provided a negative etiology opinion.  No one opinion is any more or less probative than the other.  Both involved a detailed review of the claims file and included supporting rationale.  Thus, as there is a sufficiently probative positive medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the questions of whether the Veteran's current right ankle disability is related to his military service and whether his current low back disability is related to his now service-connected right ankle disability.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for the right ankle and low back are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right ankle disability has been received, the application to reopen is granted.

Entitlement to service connection for chronic strain of the right ankle is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received, the application to reopen is granted.

Entitlement to service connection for chronic strain and degenerative changes of the lumbar spine is granted.


REMAND

The Veteran attended a video conference hearing for the issues of DJD, residuals of a head injury, DM, and TDIU in October 2012.  This hearing did not address the issue of an acquired psychiatric disorder.  In a December 2014 statement, the Veteran clarified that he wished to attend a video conference hearing for this remaining issue.  He has not yet received or been scheduled for a hearing.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2014).  This issue is remanded to the St. Paul RO so that it may schedule a Travel Board/video conference hearing and send notice of the hearing to the Veteran.  

With regard to the remaining issues, the Board notes that the Veteran's statements have intertwined these issues with the psychiatric claim issue.  As such, his hearing testimony on the psychiatric claim may also address aspects of these claims.  Accordingly, these claims must also be deferred pending the Travel Board/video conference hearing.

Accordingly, the case is REMANDED for the following actions:

The RO must schedule the Veteran for a Travel Board/video conference hearing before a member of the Board sitting at the St. Paul RO regarding the issue of service connection for an acquired psychiatric disorder.  If possible, the hearing should be scheduled before the undersigned.  The RO must notify the Veteran of the date and time of the scheduled hearing.  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


